


June 5, 2015


Qorvo, Inc.
7628 Thorndike Road
Greensboro, NC 27409


Re:
First Amendment to Credit Agreement, dated as of April 7, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among Qorvo, Inc., a Delaware corporation (the
“Borrower”), certain of its Subsidiaries from time to time party thereto as
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.


The parties hereto agree that subclause (b) of the definition of “Change of
Control” in Section 1.01 of the Credit Agreement is amended to read as follows:


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


The Credit Agreement remains in full force and effect as modified to the extent
set forth herein. This letter agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. Delivery of an executed
counterpart of this letter by facsimile or other secure electronic format (.pdf)
shall be effective as an original. This letter agreement shall be effective upon
receipt by the Administrative Agent of counterparts of this letter agreement
executed by the Loan Parties and the Required Lenders. This letter agreement is
a Loan Document.


This letter shall be governed by and construed in accordance with the laws of
the State of New York.


[signature pages follow].






--------------------------------------------------------------------------------




Very truly yours,


BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Brenda Schriner        
Name: Brenda Schriner
Title: Vice President


                    



FIRST AMENDMENT
QORVO, INC.



--------------------------------------------------------------------------------




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:     /s/ Thomas M. Paulk                
Name:    Thomas M. Paulk
Title:    Senior Vice President


TD BANK, N.A.,
as a Lender


By:     /s/ M. Bernadette Collins            
Name:    M. Bernadette Collins    
Title:    Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:     /s/ David G. Dickinson, Jr.            
Name:    David G. Dickinson, Jr.
Title:    Senior Vice President


BANK OF THE WEST,
as a Lender


By:                             
Name:    
Title:


BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:     /s/ Kelly Attayek                
Name:    Kelly Attayek
Title:    Assistant Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:     /s/ Lillian Kim                
Name:     Lillian Kim
Title:     Director

FIRST AMENDMENT
QORVO, INC.



--------------------------------------------------------------------------------




Accepted and Agreed to:




BORROWER:            QORVO, INC.,    
    


By:     /s/ Suzanne B. Rudy                
Name:    Suzanne B. Rudy
Title:    Vice President, Corporate Treasurer & Compliance Officer


GUARANTORS:
AMALFI SEMICONDUCTOR, INC.

PREMIER SERVICES – A SIRENZA COMPANY
RF MICRO DEVICES, INC.
RF MICRO DEVICES INTERNATIONAL, INC.
TRIQUINT, INC.
TRIQUINT SEMICONDUCTOR, INC.
TRIQUINT TFR, INC.




By:     /s/ Suzanne B. Rudy                
Name:    Suzanne B. Rudy
Title:    Treasurer
    
RFMD, LLC




By:     /s/ Suzanne B. Rudy                
Name:    Suzanne B. Rudy
Title:    Manager


TRIQUINT SEMICONDUCTOR TEXAS, LLC
By: TriQuint Semiconductor, Inc., its member




By:     /s/ Suzanne B. Rudy            
Name:    Suzanne B. Rudy
Title:    Treasurer


TRIQUINT CW, INC.


By:     /s/ Suzanne B. Rudy                
Name:    Suzanne B. Rudy
Title:    Assistant Treasurer



FIRST AMENDMENT
QORVO, INC.